USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Cause No. 1:18-CR-83-HAB
                                             )
BRADLEY M. COX                               )

                                    OPINION AND ORDER

        On February 17, 2021, Defendant filed six pages of objections to the draft presentence

investigation report. (ECF No. 259). The Government responded directly to the probation officer,

which response was made part of the addendum to the final presentence investigation report. (ECF

No. 273). The Court verbally ruled on Defendant’s objections during a March 23, 2021, sentencing

status conference. The Court now issues this written Opinion and Order to fully set forth factual

and legal bases for its rulings.

A.      Date of Arrest

        Defendant objected to the date of his arrest, listed in the draft presentence investigation

report as September 7, 2018. Defendant is correct; he was arrested on September 6, 2018. The

probation officer has corrected the arrest date in the final presentence investigation report.

Accordingly, this objection is OVERRULED as moot.

B.      Communications with Bryce Smith

        Defendant objected to the description of conduct in paragraph 8 of the draft presentence

investigation report, specifically the statement that Defendant communicated with an individual

named Bryce Smith via Defendant’s own Facebook account. Once again, Defendant is correct; the

communications with Smith came from the Quinton Sayger account. The probation officer has
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 2 of 10


corrected this reference in the final presentence investigation report. This objection is

OVERRULED as moot.

C.     Reference to Prior Conviction

       Defendant objected to the characterization of his 2014 conviction for battery. The draft and

final presentence investigation reports detail the allegations underlying that conviction. In

summary, Defendant was alleged to have inappropriately touched several underage subordinates.

Defendant was not, however, convicted of sexual battery due to the wording of the relevant Indiana

statute. According to Defendant, the sexual allegations should be excluded from the presentence

investigation report because “[i]t is unfair to hold conduct [he] was accused over but not convicted

of against [him].” (ECF No. 259 at 1).

       The presentence report must contain information about the defendant’s history and

characteristics, including any prior criminal record and “any circumstances affecting the

defendant’s behavior that may be helpful in imposing sentence or in correctional treatment.” Fed.

R. Crim. Pro. 32(d)(2)(A). “[A] defendant has a due-process right to be sentenced only on the basis

of reliable information.” United States v. Adams, 879 F.3d 826, 829 (7th Cir. 2018). “[B]efore

making [the sentencing] determination, a judge may appropriately conduct an inquiry broad in

scope, largely unlimited either as to the kind of information he may consider, or the source from

which it may come.” United States v. Tucker, 404 U.S. 443, 446 (1972); Ibid. A sentencing court

has broad discretion to consider information about defendant’s prior criminal convictions and may

rely on the probation officer’s summary of police reports relating to the prior convictions even

when they contain hearsay, so long as they are reliable. United States v. Richardson, 812 F.3d 604,

605-06 (7th Cir. 2016).




                                                 2
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 3 of 10


       The burden is on a defendant to produce evidence which calls the facts in the presentence

investigation report into question. United States v. Mustread, 42 F.3d 1097, 1101–02 (7th Cir.

1994). Here, Defendant cannot meet that burden by simply denying the truth of the information in

the report. United States v. Salinas, 365 F.3d 582, 587 (7th Cir. 2004). However, that is all that

Defendant has done in his objection. His denials are just that: denials. Defendant presents no

factual basis for the Court to disbelieve the information in the presentence investigation report and

has disclaimed any desire to have an evidentiary hearing on his objections. The information in the

report, on the other hand, is based upon sworn statements by both the investigating officer and the

victims. The Court finds those sworn statements to be reliable, and further finds that Defendant

has failed to carry his burden to rebut the facts as set forth in the presentence investigation report.

Therefore, Defendant’s objection is OVERRULED.

D.     Count 2s

1.     U.S.S.G. § 2G2.1(b)(3)

       U.S.S.G. § 2G2.1(b)(3) provides for a two-level enhancement if “the defendant knowingly

engaged in distribution” of sexually explicit material involving minors. The government “must

prove the facts underlying the base offense or an enhancement by a preponderance of the

evidence.” United States v. Johnson, 227 F.3d 807, 813 (7th Cir. 2000). “A proposition proved by

a preponderance of the evidence is one that has been shown to be more likely than not.” United

States v. Foster, 577 F.3d 813, 815 (7th Cir. 2009). Defendant argues that the Government has

failed to prove that he was the individual that posted victim JH’s photos online, leaving the

enhancement inappropriate.

       The Court finds no merit in Defendant’s argument. The evidence presented at trial showed

that Defendant had sexually explicit photos of JH and threatened to post them online if she did not



                                                  3
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 4 of 10


provide more. When JH refused to provide those photos, her sexually explicit photos were

distributed to others via Facebook. Moreover, Defendant admitted to investigators that, if his

victims stopped providing sexually explicit photos and/or videos, he would post those he already

had online. The Court finds that this evidence demonstrates the applicability of the enhancement

by a preponderance of the evidence. Therefore, Defendant’s objection is OVERRULED.

2.     U.S.S.G. § 2G2.1(b)(6)(A)

       Defendant further objects to a two-level enhancement for “the knowing misrepresentation

of a participant’s identity to persuade, induce, entice, coerce, or facilitate the travel of, a minor to

engage sexually explicit conduct.” U.S.S.G. § 2G2.1(b)(6)(A). Relying on Application Note 6(A),

Defendant argues that the mere use of a fictitious screen name (in the case of JH, the screen name

was “Jon Ron”) is not enough to apply the enhancement. Rather, he asserts that the enhancement

requires proof that the person using the fictitious identity “wanted JH to believe that was a real

identity.” (ECF No. 259 at 3).

       Defendant misunderstands the intent required by the Application Note. The full text of the

note provides:

       The misrepresentation to which the enhancement in subsection (b)(6)(A) may apply
       includes misrepresentation of a participant’s name, age, occupation, gender, or
       status, as long as the misrepresentation was made with the intent to persuade,
       induce, entice, coerce, or facilitate the travel of, a minor to engage in sexually
       explicit conduct for the purpose of producing sexually explicit material or for the
       purpose of transmitting such material live. Accordingly, use of a computer screen
       name, without such intent, would not be a sufficient basis for application of the
       enhancement.

U.S.S.G. § 2G2.1, cmt. 6(A). The “intent” discussed in the last sentence is the intent to persuade

or induce a minor to produce explicit conduct. United States v. Hinkley, 803 F.3d 85, 93 (1st Cir.

2015) (applying enhancement where fictitious identity facilitated access to victims). Defendant




                                                   4
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 5 of 10


provides no authority for his position that the Government must prove that he had the intent for JH

to believe that Jon Ron was a real person, and the Court can find none.

       The Court finds that the enhancement has been shown to apply by a preponderance of the

evidence. It is unlikely that the Facebook account of a mid-30s construction company IT employee

would have much luck enticing high school girls to send its owner nude photographs. Realizing

this, Defendant used fictitious identities that would have a greater chance of obtaining the material

he wanted. This is all the enhancement requires.

       Moreover, as the Government notes, there is a much simpler basis to apply the

enhancement. U.S.S.G. § 2G2.1(b)(6)(B) mandates the application of the same enhancement if a

“computer or interactive computer service” is used in the crime. Here, virtually all the efforts to

obtain images of child pornography involved the use of digital services, including Facebook and

Pinger. Defendant does not, and cannot, dispute this. Defendant’s objection is OVERRULED.

3.     U.S.S.G. 2X1.1(b)(1)

       Defendant objects to the probation officer’s failure to apply a three-level reduction under

§ 2X1.1(b)(1) for “an attempt.” While Defendant offers no argument, or even reason, for the

application of the reduction, the Court will assume that he is relying: (1) on the fact that Count 2s

charges an attempt crime; and (2) he was not successful in obtaining photos from JH.

       The Court concedes that this argument has more weight than many of Defendant’s other

objections but, nonetheless, finds the argument flawed. As the Government notes, Defendant did

everything that he believed necessary to persuade or coerce JH into producing child pornography.

He obtained nude photos of JH, contacted her asking for more, and threatened to release the photos

he had if she did not comply. The only event that separated the substantive offense from an attempt

was the refusal of JH to give in to Defendant’s blackmail. Accordingly, the Court finds that



                                                   5
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 6 of 10


Defendant “completed all the acts [he] believed necessary for the successful completion of the

substantive offense,” leaving him ineligible for the reduction.

       The commentary and case law support the Court’s conclusion. In a portion of the

commentary titled “Background,” the Sentencing Commission states:

       In most prosecutions for conspiracies or attempts, the substantive offense was
       substantially completed or was interrupted or prevented on the verge of completion
       by the intercession of law enforcement authorities or the victim. In such cases, no
       reduction of the offense level is warranted.

U.S.S.G. 2X1.1, cmt. Background (emphasis added). This is precisely what happened here.

Defendant laid the groundwork for the substantive offense and was stopped only by the refusal of

JH to provide the photographs. Under the commentary, Defendant does not get credit for JH’s

intercession.

       The Seventh Circuit reached a similar conclusion in United States v. Lucas, 670 F.3d 784

(7th Cir. 2012). There, the Seventh Circuit reviewed a district court’s calculation of the applicable

guidelines on a charge of attempted kidnapping. The defendant argued that he was entitled to the

attempt reduction because the would-be victim’s mother successfully thwarted the kidnapping

before it began. The Court rejected the argument, finding that the defendant’s “logic mistakenly

relies on his victim’s responses, rather than on the defendant’s own acts, which are the only thing

the guidelines mention.” Id. at 791. The court noted that the defendant had driven to the victim’s

home, pointed a gun at the victim’s mother, and demanded the victim come to the door; everything

he needed to do to achieve the kidnapping. The court found that this was “enough to disqualify

him for the downward adjustment provided by § 2X1.1,” the mother’s intervention

notwithstanding. Id.; see also United States v. Emmett, 321 F.3d 669 (7th Cir. 2003) (§ 2X1.1 did

not apply to defendant who attempted to rob a bank but received no money due to teller’s refusal).




                                                 6
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 7 of 10


       Because Defendant’s own acts were complete, he cannot rely on the acts of JH to obtain

the reduction under § 2X1.1. Accordingly, Defendant’s objection is OVERRULED.

E.     Count 5s

       Like his objection to Count 2s, Defendant objects to the enhancement under U.S.S.G. §

2G2.1(b)(3) because, he claims, there is no evidence that he posted photos of AR on the internet.

Again, the evidence does not support the objection. The evidence at trial demonstrated that

Defendant used the Quinton Sayger Facebook account to obtain nude photos and videos of AR.

The evidence further showed that those photos appeared on a Mega cloud storage drive that

Defendant controlled, and to which he gave access to Shianna Waller. This is enough evidence to

demonstrate, by a preponderance of the evidence, that the enhancement applies.

       Defendant additionally argues that, if § 2G2.1(b)(3) applies to Count 2s, applying it to

Count 5s constitutes “double counting.” (ECF No. 259 at 2). Defendant is incorrect. Even if double

counting were impermissible (it’s not), the application of § 2G2.1(b)(3) to Counts 2s and 5s is not

double counting. “In the context of guidelines sentencing, the term ‘double counting’ refers to

using the same conduct more than once to increase a defendant’s guideline sentencing range.”

United States v. Vizcarra, 668 F.3d 516, 519 (7th Cir. 2012). The same conduct does not form the

basis for the enhancements here. The Counts involve different victims and different modes of

distribution. There is no merit to Defendant’s objection, and it is OVERRULED.

F.     Count 6s

1.     U.S.S.G. § 2G2.2(c)(1)

       This guideline section provides:

       If the offense involved causing, transporting, permitting, or offering or seeking by
       notice or advertisement, a minor to engage in sexually explicit conduct for the
       purpose of producing a visual depiction of such conduct or for the purpose of
       transmitting a live visual depiction of such conduct, apply § 2G2.1 (Sexually

                                                7
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 8 of 10


        Exploiting a Minor by Production of Sexually Explicit Visual or Printed Material;
        Custodian Permitting Minor to Engage in Sexually Explicit Conduct;
        Advertisement for Minors to Engage in Production), if the resulting offense level
        is greater than that determined above.

U.S.S.G. 2G2.2(c)(1). Defendant objects to the application of § 2G2.1 under this subsection,

arguing that it constitutes double counting.

        Defendant’s argument is hard to understand, but the Court has little trouble concluding that

it lacks merit. Even if the application of § 2G2.1 to Count 6s would constitute double counting,

the practice is “generally permissible unless the text of the guidelines expressly forbids it.”

Vizcarra, 668 F.3d at 519. Nothing in the language of § 2G2.2(c)(1) expressly forbids double

counting. Instead, the subsection is to be “construed broadly and includes all instances” of

qualifying conduct. U.S.S.G. § 2G2.2, cmt. 7. The cross-reference to § 2G2.1 is plainly

appropriate, and Defendant’s objection is OVERRULED.

2.      U.S.S.G. § 2G2.2(b)(3)(D)

        Defendant objects to the application of this subsection, which imposes a six-level increase

if child pornography was distributed to a minor, arguing that there was no evidence he sent child

pornography to AR. The Government agrees, and the probation officer has removed the

enhancement from the final presentence investigation report. Therefore, Defendant’s objection is

OVERRULED as moot.

3.      U.S.S.G. § 2G2.2(b)(5)

        This subsection imposes a five-level enhancement if “the defendant engaged in a pattern

of activity involving sexual abuse or exploitation of a minor.” Defendant objects to its application,

arguing that his prior conviction for battery cannot form the basis for the finding of a pattern of

activity.




                                                 8
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 9 of 10


       Defendant misunderstands the basis for the enhancement. The necessary pattern of activity

can occur “during the course of the offense.” U.S.S.G. § 2G2.2, cmt. 1. Here, the evidence

demonstrated a clear pattern of behavior by Defendant that constituted “two or more separate

instances of sexual abuse or exploitation.” Id. Defendant exploited multiple victims over an

extended period. The evidence demonstrated a pattern of activity by a preponderance of the

evidence, and Defendant’s objection is OVERRULED.

4.     U.S.S.G. § 2X1.1(b)

       Just as he did with Count 2s, Defendant asserted at the March 23, 2021, status conference

that he was entitled to a three-level reduction under U.S.S.G. § 2X1.1 with respect to Count 6s.

This objection is wholly without merit. Count 6s charged Defendant with receiving child

pornography. The evidence at trial demonstrated that he successfully obtained nude photographs

and videos from AR, a minor. There was no “attempt,” there was a completed offense. Defendant’s

objection is OVERRULED.

G.     Grouping of Counts 5s and 6s

       Finally, Defendant asserts that Counts 5s and 6s should be grouped under U.S.S.G. §

3D1.2(b) or (c). Defendant does not explain why he believes either subsection is appropriate.

Regardless, the Court finds no basis for grouping the identified counts.

       Subsection (c) provides that counts should be grouped when “one of the counts embodies

conduct that is treated as a specific offense characteristic in, or other adjustment to, the guideline

applicable to another of the counts.” It is true that the guideline for Count 6s used a cross-reference

to the guideline for Count 5s, but this is not a basis for grouping under subsection (c). U.S.S.G. §

3D1.2, cmt. 5. With Defendant providing no other basis for grouping under subsection (c), the

Court finds that grouping would be inappropriate.



                                                  9
USDC IN/ND case 1:18-cr-00083-HAB-SLC document 281 filed 03/29/21 page 10 of 10


        The analysis is no more favorable to Defendant under subsection (b). That subsection

 provides for grouping where “counts involve the same victim and two or more acts or transactions

 connected by a common criminal objective or constituting part of a common scheme or plan.” To

 group under subsection (b), the Court must find that the counts “represent essentially one

 composite harm to the same victim.” U.S.S.G. § 3D1.2, cmt. 4. As the Government notes, courts

 have found that conduct like Defendant’s did not constitute one composite harm to the victims.

 See United States v. Von Loh, 417 F.3d 710 (7th Cir. 2005); United States v. Bivens, 811 F.3d 840

 (6th Cir. 2016); United States v. Wise, 447 F.3d 440 (5th Cir. 2006).

        So it is here. The evidence demonstrated numerous instances during the charged period

 where Defendant coerced AR to produce child pornography. Each photograph or video caused AR

 to engage in a separate act of sexually explicit conduct, causing a separate harm with each occasion

 of production. Wise, 447 F.3d at 446. This is not a case of one composite harm but, instead, many.

 Therefore, Defendant’s objection is OVERRULED.

        SO ORDERED on March 29, 2021.

                                                s/ Holly A. Brady
                                               JUDGE HOLLY A. BRADY
                                               UNITED STATES DISTRICT COURT




                                                 10
